Plaintiff in this action is a farm tenant of defendant. Plaintiff raised a crop on defendant's farm during the season of 1935, and claimed he had an agreement with defendant that he was to farm the place on the same terms for the season of 1936. Relying upon said agreement plaintiff plowed 62 acres of land in the fall of 1935 in preparation for planting in the spring of 1936. This plowing was done with defendant's knowledge and without any objection by him. In the spring of 1936 plaintiff went upon said plowed land and started to sow grain but at that time defendant appeared and denied that plaintiff had any lease or any right on the premises and ordered plaintiff to get off the place and stay off; and when plaintiff refused to go and started his seeder to sow grain, defendant, or one of his sons, at defendant's direction, broke a certain part of said seeder and rendered it useless, whereupon plaintiff left the field and made no further effort to farm said land. In September of that year plaintiff commenced this action to recover damages he claims to have suffered because of the unlawful conduct of the defendant in denying him the use of the farm during the season of 1936, and in certain cash outlays he had made in preparation to farm the said land, amounting in all to $653. The plowing of the 62 acres of land by plaintiff and that plaintiff was entitled to $62 for same was not disputed by defendant.
Defendant interposed a general denial except as to plowing the 62 acres of land and that plaintiff was entitled to $62 for same. He alleged that because of a crop failure for the season of 1936, plaintiff had suffered no loss by not farming said land that year; and by way of a counterclaim alleged that by a mistake in dividing the crops in 1935 defendant suffered a loss of $174.80 and that plaintiff had converted hay and grain to the value of $42, amounting in all to $216.80 for which he asked judgment. *Page 582 
These various claims were all submitted to the jury and the jury returned a verdict for plaintiff for $62, the exact amount he claimed for the plowing. Under the admissions made by the defendant plaintiff was entitled to a verdict on that item. Upon the remaining items of plaintiff's claim, and the counterclaim of the defendant, the jury either did not believe the testimony of the witnesses for either party as to the disputed items, or they believed that the amount to which each party was entitled off-set the amount due to the other and that neither was entitled to recover against the other. No disputed question of law is involved and the verdict of the jury is decisive of the facts.
The judgment and order appealed from are affirmed.
All the Judges concur.